              Case 2:18-cr-00092-RAJ Document 259 Filed 06/02/21 Page 1 of 2




 1                                                                HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
       UNITED STATES OF AMERICA,                       Case No. CR18-0092-RAJ
10
                                   Plaintiff,          DEFENDANTS’ MOTION FOR
11                    v.                               CONSIDERATION OF PROPOSED
                                                       JURY QUESTIONNAIRE
12     BERNARD ROSS HANSEN, and
       DIANE RENEE ERDMANN,
13                                                     NOTE ON MOTION CALENDAR:
                                   Defendants.         FRIDAY, JUNE 11, 2021
14

15

16          Defendants Ross Hansen and Dianne Erdmann submit this motion for consideration of
17   defendants’ Proposed Jury Questionnaire, attached herein as Exhibit A. This multi-defendant
18   criminal trial is currently scheduled to commence on July 6, 2021. The defendants have drafted a
19   proposed questionnaire for potential jurors and request that the Court provide it to potential jurors
20   in this form. The defendants have circulated this proposed questionnaire to the government. The
21   government has indicated it believes the form should be shorter in length and less time-consuming
22   to complete but otherwise did not object to using a juror questionnaire. The government also
23   indicated it would defer to the Court as to the appropriate length of the questionnaire and when it
24   should be completed, either on the morning of trial or before then.
25

      DEFENDANTS’ MOTION FOR                                                              LAW OFFICES
                                                                                      CALFO EAKES LLP
      CONSIDERATION OF PROPOSED JURY                                           1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
      QUESTIONNAIRE - 1                                                       TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 18-cr-0092-RAJ)
              Case 2:18-cr-00092-RAJ Document 259 Filed 06/02/21 Page 2 of 2




 1          For the foregoing reasons, the defendants request that the Court consider the proposed Juror

 2   Questionnaire and issue a ruling regarding whether and when a questionnaire will be submitted to

 3   potential jurors for completion so that the parties may use such information during jury selection.

 4          DATED this 2nd day of June, 2021.

 5

 6    CALFO EAKES LLP
 7
      By:     s/Angelo J. Calfo
 8    Angelo J. Calfo, WSBA #27079
      Patty Eakes, WSBA # 18888
 9    Anna F. Cavnar, WSBA # 54413
      Henry C. Phillips, WSBA #55152
10    1301 Second Avenue, Suite 2800
      Seattle, WA 98101
11    Telephone: (206) 407-2200
      Fax: (206) 407-2224
12    angeloc@calfoeakes.com
      pattye@calfoeakes.com
13
      annac@calfoeakes.com
14    henryp@calfoeakes.com

15    Attorneys for Defendant Bernard Ross Hansen

16
      CORR CRONIN LLP                                    AOKI LAW PLLC
17
      By:     s/Steven W. Fogg                           By:     s/Russell M. Aoki
18    Steven W. Fogg, WSBA No. 23528                     Russell M. Aoki, WSBA No. 15717
      Benjamin C. Byers, WSBA No. 52299                  AOKI LAW PLLC
19
      1001 Fourth Avenue, Suite 3900                     1200 Fifth Avenue, Suite 750
20    Seattle, Washington 98154                          Seattle, Washington 98101
      (206) 625-8600 Phone                               (206) 624-1900 Phone
21    (206) 625-0900 Fax                                 (206) 442-4396 Fax
      sfogg@corrcronin.com                               russ@aokilaw.com
22    bbyers@corrcronin.com

23    Attorneys for Defendant Diane Renee Erdmann
24

25

      DEFENDANTS’ MOTION FOR                                                              LAW OFFICES
                                                                                      CALFO EAKES LLP
      CONSIDERATION OF PROPOSED JURY                                           1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
      QUESTIONNAIRE - 2                                                       TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 18-cr-0092-RAJ)
